DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “path planning unit” and “acquisition unit” in claims 1 and 11, “first path planning unit” and “second path planning unit” in claims 2 and 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0121833 A1), hereinafter Lee, in view of Kim et al. (US 2012/0165982 A1), hereinafter Kim.
Regarding claims 1 and 10, Lee teaches a path planning apparatus (Abstract, “A method and an apparatus for planning path of robot”), comprising: 
a processor 400 configured with a program to perform operations  ([0049], “The robot control unit 400 outputs robot operation control signals”) comprising: 
operation as a path planning unit configured to generate a path of a robot ([0052], “The path plan generating unit 200 generates first, second and third sampling-based path plans”) using a plurality of different path planning methods ([0070], “the second path plan generating unit 230 generates at least one intermediate destination path plan by performing the first algorithm, that is, the RRT algorithm.” and [0077], “The third path plan generating unit 240 performs the second algorithm, that is, the PRM algorithm”) that respectively correspond to a plurality of different constraints (i.e. Figs. 7A and 8A, first space A and second space B) ([0067], “the second path plan generating unit 230 determines whether first path plan data exists in a first space A within a first predetermined distance from the current location of the robot.” and [0075], “The third path plan generating unit 240 determines whether first path plan data exists in a second space B within a second predetermined distance from the current location of the robot”) determined from … a characteristic of an obstacle that obstructs movement of the robot ([0067], “the predetermined distance to form the first space A from the current location of the robot is set in advance in consideration of velocity of the robot and size of an obstacle.” and ([0075], “the predetermined distance to form the second space B from the current location of the robot is set in advance in consideration of velocity of the robot and size of an obstacle”); 
operation as an acquisition unit 220 (obstacle determining unit 220) configured to acquire … obstacle information indicating a target obstacle that obstructs movement of the target robot ([0064], “the obstacle determining unit 220 may determine discovery of an obstacle by comparing the obstacle discovered by the obstacle determining unit 220 to an environment map stored in the map generating unit 300”) …; and 
operation as a controller 400 configured to control operation as the path planning unit so as to generate a path of the target robot using a path planning method corresponding to a constraint that is determined from … the acquired obstacle information ([0049], “The robot control unit 400 outputs robot operation control signals according to the path plan generated by the path plan generating unit 200.”).
	Yet, Lee does not specifically disclose constraints determined from a posture of the robot and an operation to acquire posture information indicating an initial posture of a target robot for which a path is to be generated and a target posture of the target robot.
	However, in the same field of endeavor, Kim discloses a path planning apparatus (Abstract, “The apparatus or method for planning the robot path “) comprising constraints determined from a posture of the robot ([0061], “the last information (i.e., … posture of the robot 1 …) of the first-planned path may be used as an initial condition of the pre-planned path”) and an operation to acquire posture information indicating an initial posture of a target robot for which a path is to be generated and a target posture of the target robot ([0056], “The optimum path selection may select a path having a small difference between the initial posture of the robot 1 and the final posture of the robot 1”).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Lee to determine initial and target postures of the robot, as taught by Kim, since it was known in the art that determining initial and target postures of the robot is essential in determining the start point and the destination point on the planned path of the robot. 

Regarding claim 2, Lee further teaches the plurality of different constraints comprises a predetermined first constraint for a degree to which movement of the robot is limited by the obstacle (Fig. 7A, [0067], “the second path plan generating unit 230 determines whether first path plan data exists in a first space A within a first predetermined distance from the current location of the robot.” – The movement of the robot uses the first path plan data to generate a second path, thus limiting the movement of the robot to must include the first path plan data in generating a second path (see [0068]), and a second constraint for a degree to which movement of the robot is limited by the obstacle and that is smaller than the first constraint (Fig. 8A, [0075], “The third path plan generating unit 240 determines whether first path plan data exists in a second space B within a second predetermined distance from the current location of the robot. If first path plan data does not exist in the second space B, the third path plan generating unit 240 generates a third path plan.” – The third path plan does not include the first path plan data, thus the movement of the robot is not limiting to using the first path plan data, as shown in Figs. 8B, 8C, and 8D. Therefore, the degree to which movement of the robot is limited by the obstacle is smaller than that of the first constraint.), operation as the path planning unit comprises: 
operation as a first path planning unit configured to generate a path using a first path planning method corresponding to the first constraint ([0067], “If first path plan data exists in the first space, the second path plan generating unit 230 generates a second path plan.”), and 
operation as a second path planning unit configured to generate a path using a second path planning method corresponding to the second constraint ([0075], “If first path plan data does not exist in the second space B, the third path plan generating unit 240 generates a third path plan”), and 
in a path of the target robot from an initial posture to a target posture (Fig. 5A), the processor is configured with the program to perform operations such that operation as the controller is configured to perform control so as to cause operation as the first path planning unit to generate a path for a segment in which a relationship between a posture of the target robot and the target obstacle satisfies the first constraint (Fig. 7D, [0073], “the final second path plan is a path plan for operating the robot from the starting point q.sub.int according to the first path plan before the obstacle is discovered, operating the robot to the intermediate destination according to the second path plan after the obstacle is discovered, and operating the robot from the intermediate destination to the final destination.”), and to cause operation as the second path planning unit to generate a path for a segment in which the relationship between the posture of the target robot and the target obstacle satisfies the second constraint (Fig. 8E, [0082],m “the final third path plan is a path plan for operating the robot from the starting point q.sub.int according to the first path plan before the obstacle is discovered, operating the robot to the intermediate destination according to the third path plan after the obstacle is discovered, and operating the robot from the intermediate destination to the final destination. “).

Regarding claim 3, Lee further teaches the second constraint is a condition that the first constraint is not satisfied (Fig. 9, Steps 400, 500, 600, [0075], “If first path plan data does not exist in the second space B, the third path plan generating unit 240 generates a third path plan” and [0067], “If first path plan data exists in the first space, the second path plan generating unit 230 generates a second path plan”), and 
the processor is configured with the program to perform operations such that operation as the controller is configured to perform control so as to: 
in response to a relationship between the initial posture and the obstacle satisfying the first constraint ([0067], “If first path plan data exists in the first space, the second path plan generating unit 230 generates a second path plan.”), cause operation as the first path planning unit to generate a path for a first segment from the initial posture to a first intermediate posture that does not satisfy the first constraint (Figs. 7A, 7B, 7C, and 7D, [0067]-[0069]), and, if the relationship between the initial posture and the obstacle does not satisfy the first constraint ([0075], “If first path plan data does not exist in the second space B, the third path plan generating unit 240 generates a third path plan”), operation as the second path planning unit to generate a path for the first segment ([0075]-[0079], “… the third path plan generating unit 240 generates an intermediate destination path plan from the current location of the robot to the intermediate destination 83…”), 
…
Lee fails to specifically teach:
in response to a relationship between the target posture and the obstacle satisfying the first constraint, cause operation as the first path planning unit to generate a path for a second segment from a second intermediate posture that does not satisfy the first constraint to the target posture, and, if the relationship between the target posture and the obstacle does not satisfy the first constraint, cause operation as the second path planning unit to generate a path for the second segment, and 
cause operation as the second path planning unit to generate a path for a third segment from the first intermediate posture to the second intermediate posture.
	However, Kim teaches, in Fig. 3, [0047], [0049] and [0061], planning and re-planning of the robot’s path maybe performed on the basis of the constraint from the obstacle and the posture of the robot (see [0049], “on the basis of the position of the motion being currently performed by the robot 1 and information of obstacle 7 related to the position”), and plan the next posture/motion of the robot while the posture/motion of the robot is performed on the current planned path. 
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Lee, in view of Kim’s teachings, to generate a path from a second intermediate posture to the target posture, i.e. continuously planning the next path corresponding to the next motion with consideration of whether the path satisfies the determined constraints, using the corresponding path planning methods as taught by Lee above with respect to generating paths from the initial posture to the first intermediate posture. This modification allows for a reduction in time from an end time of one motion/posture to the start time of the next motion/posture, thereby performing a smooth motion. 

Regarding claims 4, 6, and 8, Lee further teaches the constraint is determined based on at least one of a positional relationship between the robot and the obstacle (Fig. 6A, [0064], “The robot includes a sensor (not shown) and is capable of discovering obstacles ahead. According to an exemplary embodiment, the obstacle determining unit 220 may determine discovery of an obstacle by comparing the obstacle discovered by the obstacle determining unit 220 to an environment map stored in the map generating unit 300”).

Regarding claim 11, Lee teaches a non-transitory computer-readable storage medium storing a path planning program, which when read and executed, causes a computer to perform operations ([0030], “there is provided a non-transitory computer readable recording medium having recorded thereon a computer program for implementing the method described above.”) comprising: 
operation as a path planning unit configured to generate a path of a robot ([0052], “The path plan generating unit 200 generates first, second and third sampling-based path plans”) using a plurality of different path planning methods ([0070], “the second path plan generating unit 230 generates at least one intermediate destination path plan by performing the first algorithm, that is, the RRT algorithm.” and [0077], “The third path plan generating unit 240 performs the second algorithm, that is, the PRM algorithm”) that respectively correspond to a plurality of different constraints (i.e. Figs. 7A and 8A, first space A and second space B) ([0067], “the second path plan generating unit 230 determines whether first path plan data exists in a first space A within a first predetermined distance from the current location of the robot.” and [0075], “The third path plan generating unit 240 determines whether first path plan data exists in a second space B within a second predetermined distance from the current location of the robot”) determined from … a characteristic of an obstacle that obstructs movement of the robot ([0067], “the predetermined distance to form the first space A from the current location of the robot is set in advance in consideration of velocity of the robot and size of an obstacle.” and ([0075], “the predetermined distance to form the second space B from the current location of the robot is set in advance in consideration of velocity of the robot and size of an obstacle”); 
operation as an acquisition unit 220 (obstacle determining unit 220) configured to acquire … obstacle information indicating a target obstacle that obstructs movement of the target robot ([0064], “the obstacle determining unit 220 may determine discovery of an obstacle by comparing the obstacle discovered by the obstacle determining unit 220 to an environment map stored in the map generating unit 300”) …; and 
operation as a controller 400 configured to control operation as the path planning unit so as to generate a path of the target robot using a path planning method corresponding to a constraint that is determined from … the acquired obstacle information ([0049], “The robot control unit 400 outputs robot operation control signals according to the path plan generated by the path plan generating unit 200.”).
Yet, Lee does not specifically disclose constraints determined from a posture of the robot and an operation to acquire posture information indicating an initial posture of a target robot for which a path is to be generated and a target posture of the target robot.
However, in the same field of endeavor, Kim discloses a path planning apparatus (Abstract, “The apparatus or method for planning the robot path “) comprising constraints determined from a posture of the robot ([0061], “the last information (i.e., … posture of the robot 1 …) of the first-planned path may be used as an initial condition of the pre-planned path”) and an operation to acquire posture information indicating an initial posture of a target robot for which a path is to be generated and a target posture of the target robot ([0056], “The optimum path selection may select a path having a small difference between the initial posture of the robot 1 and the final posture of the robot 1”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Lee to determine initial and target postures of the robot, as taught by Kim, since it was known in the art that determining initial and target postures of the robot is necessary to determine the start point and the destination point on the planned path of the robot.

Claims 5, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Kim, and in further view of Hickman et al. (US 8,918,208 B1), hereinafter Hickman. 
Regarding claims 5, 7 and 9, Lee teaches the constraint is determined from the obstacle ([0075], “the predetermined distance to form the second space B from the current location of the robot is set in advance in consideration of velocity of the robot and size of an obstacle”). 
Neither Lee nor Kim teaches the constraint is determined from the type of obstacle, the processor is configured with the program to perform operations such that operation as the acquisition unit is configured to acquire information indicating a shape of the target obstacle as the obstacle information, and the processor is configured with the program to perform operations such that operation as the controller is configured to identify the type of the target obstacle based on the shape of the target obstacle.
However, in the same field of endeavor, Hickman teaches the constraint is determined from the type of obstacle (Col. 9 lines 2-5), 
the processor is configured with the program to perform operations such that operation as the acquisition unit is configured to acquire information indicating a shape of the target obstacle as the obstacle information (Col. 13 lines 32-35), and 
the processor is configured with the program to perform operations such that operation as the controller is configured to identify the type of the target obstacle based on the shape of the target obstacle (Col. 13 lines 41-42).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Lee, as modified by Kim, to identify the obstacle based on the shape of the obstacle, as taught by Hickman. This modification allows the robot to notify other robots in the area of the recognized obstacle and thus plan new paths to avoid the obstacle, as suggested by Hickman. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962.  The examiner can normally be reached on Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.Q.B./            Examiner, Art Unit 3664
/KHOI H TRAN/            Supervisory Patent Examiner, Art Unit 3664